Name: Commission Regulation (EC) No 931/98 of 30 April 1998 opening imports of a quantity of 100 000 tonnes of quality common wheat in the framework of the tariff quota of 300 000 tonnes of quality wheat open by Regulation (EC) No 529/97
 Type: Regulation
 Subject Matter: consumption;  plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities1. 5. 98 L 130/15 COMMISSION REGULATION (EC) No 931/98 of 30 April 1998 opening imports of a quantity of 100 000 tonnes of quality common wheat in the framework of the tariff quota of 300 000 tonnes of quality wheat open by Regula- tion (EC) No 529/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 529/97 of 21 March 1997 opening and administering a tariff quota of 300 000 tonnes of quality wheat and repealing Regulation (EC) No 1854/94 (2), as amended by Regulation (EC) No 850/97 (3), lays down provisions governing imports under that quota; whereas, in view of the situation on the Community market for wheat, import licence applica- tions should be called for under that quota for a given period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Import licece applications may be submitted for quality common wheat covered by CN code 1001 90 99 meeting the criteria laid down in Annex I to Regulation (EC) No 529/97, from the date of entry into force of this Regulation until the end of the 30th day thereafter. 2. A total of 100 000 tonnes of common wheat may be imported in accordance with this Article. 3. Regulation (EC) No 529/97 shall apply to such imports. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 82, 22. 3. 1997, p. 44. (3) OJ L 122, 14. 5. 1997, p. 10.